Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 13-14, 16-17, 19 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,611,883 B2 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al. (Kumacheva), U.S. Patent Application .
Example:
10,611,883 B2, Claim 1
16/163,262, Claim 1
A touch sensitive element, comprising: an electroactive layer formed of a linear boron nitride polymer; and an electrode disposed on at least one surface of the electroactive layer, to apply an electric field to the electroactive layer to induce vibration or bending, by an electric stimulation; wherein the linear boron nitride polymer has a high intensity of polarization and excellent piezoelectricity, and
Claim 1.  A touch sensitive device, comprising: an electroactive layer formed of an electroactive matrix, wherein the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond; and an electrode disposed on at least one surface of the electroactive layer, wherein the piezoelectric ceramic is a perovskite type nano particle represented by ABO3
comprises a repeating unit represented by Chemical Formula 1, 


    PNG
    media_image1.png
    125
    149
    media_image1.png
    Greyscale

where R.sub.1 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to C.sub.20 alkynyl group, a C.sub.5 to C.sub.20 aryl group, a C.sub.3 to C.sub.20 cycloalkyl croup, a C.sub.1 to C.sub.20 haloalkyl group or a halide group, and R.sub.2 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to C.sub.20 alkynyl group, a C.sub.5 to C.sub.20 aryl group, a C.sub.3 to C.sub.20 cycloalkyl croup, a C.sub.1 to C.sub.20 haloalkyl group, a halide group or hydrogen, and x is an integer of 100 or larger
at least one among a polyphosphazene and the linear boron nitride polymer comprises a repeating unit represented by the following Chemical Formula 4:  

    PNG
    media_image2.png
    288
    400
    media_image2.png
    Greyscale

wherein R3 is a C1 to C20 alkyl group, a C1 to C20 alkenyl group, a C1 to C20 alkynyl group, a C5 to C20 aryl group, a C3 to C20 cycloalkyl group, a C1 to C20 haloalkyl group, halide group or hydrogen, and R4 is a C1 to C20 haloalkyl group or halide group, and m is an arbitrary integer.

wherein the polyphosphazene comprises a repeating unit represented by the following Chemical Formula 1: [Chemical Formula 1]

    PNG
    media_image3.png
    129
    173
    media_image3.png
    Greyscale

wherein Ri and R2 are the same or different and are each independently a substituted or unsubstituted C6 to C5o aryloxy group, and at least one of Ri and R2 is a C6 to C5o aryloxy group with at least one substituted halogen atom, and n is an arbitrary integer,

wherein an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group.
1, 13, 14
1, 4, 6, 13-14, 19, 24-25
15
16
16
17


Claim 1 of U.S. Patent No. 10,611,883 B2 does not teach the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond, and wherein the piezoelectric ceramic is a perovskite type nano particle represented by ABO3; an 
Nuckolls teaches the piezoelectric ceramic includes a hydroxyl group (Nuckolls’ Par. 34), and wherein the piezoelectric ceramic and the electroactive polymer are bonded by a hydrogen bond (Nuckolls’ Par. 17).
Kumacheva teaches a core particle formed on a surface thereof (Pars. 7, 36, 41) and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Pars. 7, 36, 41).
Suenaga discloses the piezoelectric ceramic is a perovskite type nano particle represented by ABO3 (Figs. 4-6, Pars. 48-50), and wherein the hydroxyl group occupies face-centered positions of the perovskite type nano particle having the cubic unit structure (Figs. 4-6, Pars. 108, 112, see also Pars. 67, 90).
Serban discloses an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group (Fig. 2A, Par. 46).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,611,883 B2 with the teaching of Nuckolls, Kumacheva, Suenaga and Serban to increase piezoelectric response as suggested by Nuckolls (Par. 19), to provide an improved read/detection speed as suggested by Kumacheva (Par. 43), to improve the piezoelectric property by accurately controlling the atomic-level structure as suggested by Suenaga (Par. 3), and to provide a strong bond as suggested by Serban (Par. 44).
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,611,883 B2 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et  in view of U.S. Patent Application Publication No. 2007/0139216 A1 to Breed.
As to claims 7 and 20, claim 1 of U.S. Patent No. 10,611,883 B2 does not teach the electroactive polymer is PVDF or polyphosphazene in which an aryloxy group is substituted in a phosphorus atom.
Breed discloses the electroactive polymer is PVDF (Par. 391).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,611,883 B2 as modified with the teaching of Breed since it is inexpensive as suggested by Breed (Par. 391).
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,611, 883 B2 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al. (Kumacheva), U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga) and U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban); further in view of U.S. Patent Application Publication No. 2017/0321023 A1 to Ali et al. (Ali).
As to claims 27 and 28, claim 1 of U.S. Patent No. 10,611,883 B2 does not teach a weight ratio between the piezoelectric ceramic and the electroactive polymer (EAP) is approximately 1:9 to 5:5.

It would have been obvious to have modified claim 1 of U.S. Patent No. 10,611,883 B2 as modified with the teaching of Ali to provide an improved polymeric films by uniform distribution of particles as suggested by Ali (Par. 4).

Claims 1, 4-6, 13-17, 19 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 15-21 of U.S. Patent No. 10,752,737 B2 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al. (Kumacheva), U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga) and U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban).
Example:
10,752,737 B2, Claim 1
16/163262, Claim 1
A display device, comprising: a display panel configured to display an image; and a touch sensitive element on an upper surface or a lower surface of the display panel, wherein the touch sensitive element includes an electroactive layer formed of a linear boron nitride polymer and an electrode on at least one surface 
3



    PNG
    media_image4.png
    109
    163
    media_image4.png
    Greyscale

where R.sub.1 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to C.sub.20 alkynyl group, a C.sub.5 to C.sub.20 aryl group, a C.sub.3 to C.sub.20 cycloalkyl group, a C.sub.1 to C.sub.20 haloalkyl group or a halide group, and R.sub.2 is a C.sub.1 to C.sub.20 alkyl group, a C.sub.1 to C.sub.20 alkenyl group, a C.sub.1 to 
at least one among a polyphosphazene and the linear boron nitride polymer comprises a repeating unit represented by the following Chemical Formula 4: [Chemical Formula 4]

    PNG
    media_image2.png
    288
    400
    media_image2.png
    Greyscale

 wherein R3 is a C1 to C20 alkyl group, a C1 to C20 alkenyl group, a C1 to C20 alkynyl group, a C5 to C20 aryl group, a C3 to C20 cycloalkyl group, a C1 to C20 haloalkyl group, halide group or hydrogen, and R4 is a C1 to C20 

wherein the polyphosphazene comprises a repeating unit represented by the following Chemical Formula 1: [Chemical Formula 1]

    PNG
    media_image3.png
    129
    173
    media_image3.png
    Greyscale

wherein Ri and R2 are the same or different and are each independently a substituted or unsubstituted C6 to C5o aryloxy group, and at least one of Ri and R2 is a C6 to C5o aryloxy group with at least one substituted halogen atom, and n is an arbitrary integer,

wherein an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group.

Claims 1, 4-6, 13-15, 19, 24-25
Claim 2
Claim 16
Claims 3, 6
Claim 17


Claim 1 of U.S. Patent No. 10,752,737 does not teach the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond, and wherein the piezoelectric ceramic is a perovskite type nano particle represented by ABO3; an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group.
Nuckolls teaches the piezoelectric ceramic includes a hydroxyl group (Nuckolls’ Par. 34), and wherein the piezoelectric ceramic and the electroactive polymer are bonded by a hydrogen bond (Nuckolls’ Par. 17).
Kumacheva teaches a core particle formed on a surface thereof (Pars. 7, 36, 41) and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Pars. 7, 36, 41).
Suenaga discloses the piezoelectric ceramic is a perovskite type nano particle represented by ABO3 (Figs. 4-6, Pars. 48-50), and wherein the hydroxyl group occupies face-centered positions of the perovskite type nano particle having the cubic unit structure (Figs. 4-6, Pars. 108, 112, see also Pars. 67, 90).
Serban discloses an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group (Fig. 2A, Par. 46).
.
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,752,737 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al. (Kumacheva), U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga) and U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban); further in view of U.S. Patent Application Publication No. 2007/0139216 A1 to Breed.
As to claims 7 and 20, claim 1 U.S. Patent No. 10,752,737 does not teach the electroactive polymer is PVDF or polyphosphazene in which an aryloxy group is substituted in a phosphorus atom.
Breed discloses the electroactive polymer is PVDF (Par. 391).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,752,737 as modified with the teaching of Breed since it is inexpensive as suggested by Breed (Par. 391).
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,752,737 to Kim et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al.  in view of U.S. Patent Application Publication No. 2017/0321023 A1 to Ali et al. (Ali).
As to claims 27 and 28, claim 1 of U.S. Patent No. 10,752,737 does not teach a weight ratio between the piezoelectric ceramic and the electroactive polymer (EAP) is approximately 1:9 to 5:5.
Ali discloses a weight ratio between the piezoelectric ceramic and the electroactive polymer (EAP) is approximately 1:9 to 5:5 (Pars. 66, 68, 76, see also Par. 75).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,752,737 as modified with the teaching of Ali to provide an improved polymeric films by uniform distribution of particles as suggested by Ali (Par. 4).

Claims 1, 4-6, 10, 13-16, 19, 21-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 13-14, 16-27 and 20 of U.S. Patent No. 10,795,470 to Ryu et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al. (Kumacheva), U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga) and U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim touch sensitive device consisting of the same polyphosphazene formula.

10,795,470, Claim 1
16/163,262, Claims 1 and 9
A touch sensitive device, comprising: an electro-active layer formed of polyphosphazene, wherein a phosphorus atom in a backbone of the polyphosphazene is substituted with aryloxy groups; and electrodes disposed on at least one surface of the electro-active layer
Claim 1.  A touch sensitive device, comprising: an electroactive layer formed of an electroactive matrix, wherein the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond; and an electrode disposed on at least one surface of the electroactive layer, wherein the piezoelectric ceramic is a perovskite type nano particle represented by ABO3
wherein the polyphosphazene is represented by the following Chemical Formula 2:

    PNG
    media_image5.png
    115
    116
    media_image5.png
    Greyscale

6 to C5o aryloxy group substituted with one or more halogen atoms, and n is an integer of 1000 or more.
at least one among a polyphosphazene and the linear boron nitride polymer; the polyphosphazene comprises a repeating 
    PNG
    media_image6.png
    292
    340
    media_image6.png
    Greyscale

wherein R1 and R2 are the same or different and are each independently a substituted or unsubstituted C6 to C5o aryloxy group, and at least one of R1 and R2 is a C6 to C50 aryloxy group with at least one substituted halogen atom, and n is an arbitrary integer.

the linear boron nitride polymer comprises a repeating unit represented by the following Chemical Formula 4: [Chemical Formula 4]

    PNG
    media_image2.png
    288
    400
    media_image2.png
    Greyscale

 wherein R3 is a C1 to C20 alkyl group, a C1 to C20 alkenyl group, a C1 to C20 alkynyl group, a C5 to C20 aryl group, a 

wherein an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group.
Claims 1, 9, 13
Claims 1, 4-6, 13-15, 19, 21-22, 25
Claims 3, 5, 6, 14, 20
Claim 10
Claims 16, 17
Claim 16


Claim 1 of U.S. Patent No. 10,795,470 does not teach the electroactive matrix includes a core particle formed of a piezoelectric ceramic having a hydroxyl group on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle by a hydrogen bond, and wherein the piezoelectric ceramic is a perovskite type nano particle represented by ABO3; an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group.
Nuckolls teaches the piezoelectric ceramic includes a hydroxyl group (Nuckolls’ Par. 34), and wherein the piezoelectric ceramic and the electroactive polymer are bonded by a hydrogen bond (Nuckolls’ Par. 17).

Suenaga discloses the piezoelectric ceramic is a perovskite type nano particle represented by ABO3 (Figs. 4-6, Pars. 48-50), and wherein the hydroxyl group occupies face-centered positions of the perovskite type nano particle having the cubic unit structure (Figs. 4-6, Pars. 108, 112, see also Pars. 67, 90).
Serban discloses an oxygen atom constituting the piezoelectric ceramic is substituted with the hydroxyl group (Fig. 2A, Par. 46).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,795,470 with the teaching of Nuckolls, Kumacheva, Suenaga and Serban to increase piezoelectric response as suggested by Nuckolls (Par. 19), to provide an improved read/detection speed as suggested by Kumacheva (Par. 43), to improve the piezoelectric property by accurately controlling the atomic-level structure as suggested by Suenaga (Par. 3), and to provide a strong bond as suggested by Serban (Par. 44).
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,795,470 to Ryu et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al. (Kumacheva), U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga) and U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban); further in view of U.S. Patent Application Publication No. 2007/0139216 A1 to Breed.

Breed discloses the electroactive polymer is PVDF (Par. 391).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,795,470 as modified with the teaching of Breed since it is inexpensive as suggested by Breed (Par. 391).
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,795,470 to Ryu et al. in view of US 2004/0010028 A1 to Nuckolls, US 2001/0043546 A1 to Kumacheva et al. (Kumacheva), U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga) and U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban); further in view of U.S. Patent Application Publication No. 2017/0321023 A1 to Ali et al. (Ali).
As to claims 27 and 28, claim 1 of U.S. Patent No. 10,795,470 does not teach a weight ratio between the piezoelectric ceramic and the electroactive polymer (EAP) is approximately 1:9 to 5:5.
Ali discloses a weight ratio between the piezoelectric ceramic and the electroactive polymer (EAP) is approximately 1:9 to 5:5 (Pars. 66, 68, 76, see also Par. 75).
It would have been obvious to have modified claim 1 of U.S. Patent No. 10,795,470 as modified with the teaching of Ali to provide an improved polymeric films by uniform distribution of particles as suggested by Ali (Par. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban) and U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga).
As to claim 14, Yoshikawa discloses Yoshikawa discloses a display device (Fig. 2, Par. 31, 59), comprising: a display panel (inside substrate 4) (Par. 59); and a touch sensitive device above or below the display panel (inside substrate 4) (Par. 59), wherein the touch sensitive device (Fig. 2, Par. 31) includes an electroactive layer formed of an electroactive matrix (Fig. 2-3, Pars. 72, 113), wherein the electroactive matrix has a 
Yoshikawa does not expressly disclose a piezoelectric ceramic having a hydroxyl group which bonds by a hydrogen bond.
Nuckolls discloses the piezoelectric ceramic includes a hydroxyl group (Nuckolls’ Par. 34), and wherein the piezoelectric ceramic and the electroactive polymer are bonded by a hydrogen bond (Nuckolls’ Par. 17)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Nuckolls to increase piezoelectric response as suggested by Nuckolls (Par. 19).
Yoshikawa as modified does not expressly disclose a core particle formed on a surface thereof and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle.
Kumacheva discloses a core particle formed on a surface thereof (Pars. 7, 36, 41) and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Pars. 7, 36, 41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Kumacheva to provide an improved read/detection speed as suggested by Kumacheva (Par. 43).
Yoshikawa does not expressly disclose oxygen atoms constituting the piezoelectric ceramic are respectively substituted with the hydroxyl group, and the hydroxyl group occupies a face-centered position of the perovskite type nano particle.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Serban to provide a strong bond as suggested by Serban (Par. 44).
Yoshikawa does not expressly disclose the piezoelectric ceramic is a perovskite type nano particle represented by ABO3; the perovskite type nano particle having a cubic unit structure, and wherein the hydroxyl group having the cubic unit structure.
Suenaga discloses the piezoelectric ceramic is a perovskite type nano particle represented by ABO3 (Figs. 4-6, Pars. 48-50); the perovskite type nano particle having a cubic unit structure (Figs. 4-6, Pars. 112), and wherein the hydroxyl group occupies face-centered positions of the perovskite type nano particle having the cubic unit structure (Figs. 4-6, Pars. 108, 112, see also Pars. 67, 90), and a shell enclosing the core particle and formed of an electroactive polymer (EAP) which bonds to the core particle (Figs. 4-6, Pars. 108, 112, see also Pars. 67, 90).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Suenaga to improve the piezoelectric property by accurately controlling the atomic-level structure as suggested by Suenaga (Par. 3).
As to claim 16, Yoshikawa discloses an add-on type touch panel (3) which is separately disposed on the display panel (inside substrate 4) (Fig. 2, Par. 59), wherein 
As to claim 17, Yoshikawa discloses the display panel is a liquid crystal display panel (Par. 109) which includes a 43Attorney Docket No.: 6701-0204PUS 1 touch sensor configured to be integrated in the display panel (Fig. 2, Pars. 59, 62); a backlight unit (light-emitting element) disposed below the liquid crystal display panel (Fig. 2, Par. 110), and the touch sensitive device is disposed between the liquid crystal display panel and the backlight unit (Fig. 2, Pars. 59, 62, 109-110).
As to claim 19, Yoshikawa as modified discloses the piezoelectric ceramic is at least one of (K, Na) NbO3 (KNN), BiNaTiO3 (BNT), Bi(Na, K) TiO3 (BNKT), and BiKTiO3 (BKT) (Suenaga’s Pars. 73-74).  It would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Suenaga to improve the piezoelectric property by accurately controlling the atomic-level structure as suggested by Suenaga (Par. 3).

Claim 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al (Kumacheva); in view of U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban) and U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga); further in view of U.S. Patent Application Publication No. 2007/0139216 A1 to Breed.

Breed discloses the electroactive polymer includes a halide group (Par. 44).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Breed since it is inexpensive as suggested by Breed (Par. 391).
As to claim 20, Yoshikawa as modified does not expressly disclose the electroactive polymer is PVDF or polyphosphazene in which an aryloxy group is substituted in a phosphorus atom.
Breed discloses the electroactive polymer is PVDF (Par. 391) (omitting or statement of “polyphosphazene in which an aryloxy group is substituted in a phosphorus atom”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Breed since it is inexpensive as suggested by Breed (Par. 391).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban) and U.S. Patent Application Publication No. US 2014/0042875 .
As to claim 23, Yoshikawa as modified does not expressly disclose the electroactive polymer is a linear boron nitride polymer.
Yoshikawa720 discloses the electroactive polymer is a linear boron nitride polymer (Par. 87).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Yoshikawa720 to improve performance and processability as suggested by Yoshizawa720 (Par. 85).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0067449 A1 to Yoshikawa et al. (Yoshikawa), U.S. Patent Application Publication No. US 2004/0010028 A1 to Nuckolls and U.S. Patent Application Publication No. US 2001/0043546 A1 to Kumacheva et al. (Kumacheva); in view of U.S. Patent Application Publication No. US 2008/0229831 A1 to Serban et al. (Serban) and U.S. Patent Application Publication No. US 2014/0042875 A1 to Suenaga et al. (Suenaga); further in view of U.S. Patent Application Publication No. 2017/0321023 A1 to Ali et al. (Ali).
As to claim 28, Yoshikawa as modified does not expressly disclose a weight ratio between the piezoelectric ceramic and the electroactive polymer (EAP) is approximately 1:9 to 5:5.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yoshikawa with the teaching of Ali to provide an improved polymeric films by uniform distribution of particles as suggested by Ali (Par. 4).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10, 13-17, 19-25 and 27-28 have been considered but are moot because in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Suenaga as necessitated by amendments.  Please see above for full basis of rejection as taught by Yoshikawa, Nuckolls and Kumacheva in view of Serban and Suenaga.
On pages 2-3 of the Applicant’s Remarks, the Applicant argues that Kim883, Kim737 or Ryu in combination with Nuckolls, Kumacheva, Hatano and Serban fails to teach the amended limitations.  Please see above for full basis of new rejection as taught by Kim883, Kim737 or Ryu in combination with Nuckolls and Kumacheva in view of Suenaga and Serban.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621